COXE, District Judge,
(after stating the facts.) Tiie problem presented to the patentees was how to dampen laundered articles by machinery, preparatory to being ironed, so as to prevent the starch from being washed out and insure uniformity in dampening and rapidity in execution. Prior to the patent attempts to produce these results had ended in incomplete success or in absolute failure. The patentees have produced a successful machine which solves the problem. They are, therefore, entitled to rank as inventors.
All of the elements of the combination were old save one — the-dampening rollers covered with a thin textile fabric. The Beach patent, No. 13,032, is, it is thought, the best reference offered by the defendants. It shows rollers arranged in similar juxtaposition to the rollers of the patent in hand, but the Beach mechanism is designed to dampen and cut paper. It would be wholly useless as a machine for dampening collars and cuffs, for the reason, principally, that its rollers are covered with cloth and not by the thin textile fabric of the patent. It was the adoption of this thin fabric which made success out of failure. Other coverings had produced too much or too little water, but this one seems to hit the happy medium. The rollers so covered do the work required with perfect satisfaction fulfilling all the requirements demanded by the launderer’s art. The claims contain the expression, regarding the rollers, that they are “arranged to run in contact” and the defendants argue, first, that the patent is inoperative because the machine cannot be run successfully when the rollers are in contact, and, second, that the defendants do not infringe because their rollers are not in absolute contact but are.separated by a space which is, probably, less than the sixteenth of an inch. It is thought that the strict construction contended for by the defendants, viz.: that the rollers must be in close junction, actually touching each other, is not required and should not be sustained. The reasons for this opinion may be briefly stated as follows:
First. The patentees having made a meritorious invention, the court should seek to upEold their patent and not to destroy it by illiberal construction.
Second. Nothing in the prior art required that the patentees should restrict themselves to .rollers actually touching each other. It can hardly be imagined that they intended to introduce, or supposed that.they had introduced, a limitation so opposed to common sense and so unnecessary. Dugan v. Gregg, 48 Fed. Rep. 227.
Third. A careful reading of thé specification makes it plain that the patentees did not mean that the rollers should be in actual con*715tact when in operation, but, railier, that they should be run in conjunction with and in juxtaposition to each other.
Fourth. The specification describes adjustable bearings by means of which the rollers may be separated for a short distance, a totally useless function if they were always to touch each other.
Fifth. The specification also refers to the passage through the machine of articles having seams, buttons and protrusions; evidently requiring a wider space than collars and cuffs, which do hot have buttons.
Sixth. Again, the operation of the machine is described, which is in direct conflict with the literal meaning of the word “contact,” for it is manifest that the rollers cannot run in contact when they are separated by the article which is passing between them.
Seventh. The words “in contact” were not wisely chosen, but when the entire surroundings are considered it is evident that the patentees meant that the words should be construed as synonymous with “in connection.” As no one has been or can be misled by this construction there is no reason why it should not be adopted.
Eighth. If the defendants’ contention were adopted a machine which was originally arranged with the dampening rollers in contact and, therefore, an unquestioned infringement, would, by reason of the wear incident to the operation of dampening, cease to be an infringement, because the proof shows that the rollers change with use so that parts, at least,, are not in contact. It will hardly do to adopt a construction which would absolve a licensee from paying royalties after a month or so of use; a construction which would make the operator of one and the same machine an infringer one day and a legitimate user the next.
Ninth. The equities are with the patentees. They have constructed a valuable and successful machine which perforins the work required in a satisfactory manner. They were the first to make a success in this particular branch of industry. The defendants have copied all the essential features of the machine, and no reason is suggested which entitles them to a harsh and narrow construction.
It is Thought, therefore, that the patent is valid, that the claims have been infringed by the defendants, and that the complainants are entitled to the usual decree.